DETAILED ACTION
This Office Action is in response to Amendment filed July 1, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 8 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
(1) Regarding claim 1, Applicants did not originally disclose that “one side of at least two adjacent first openings of the plurality of first openings is aligned with one side of each of the plurality of second openings” and “at least two adjacent first openings aligned with each of the plurality of second openings have the same color” recited on lines 16-17 and 21-22, because (a) while Applicants used the words “side” and “aligned” in the original disclosure, Applicants did not use these words in the context that is relevant to the limitation recited on lines 16-17 and 21-22 of claim 1, (b) while it may appear that the claimed alignment may be shown in Fig. 1 or Fig. 4 of current application, Applicants did not originally disclose that the drawings are to the exact scale, (c) the currently deleted limitation that was previously presented, i.e. “wherein outer margins of at least two adjacent first openings of the plurality of first openings are respectively connected to form an imaginary opening that has substantially the same area and shape as each of the plurality of second openings” recites “substantially the same area” rather than “the same area”, and one can tell that the right hand sides of the first openings on the right hand side corresponding to the same color in Figs. 1 and 3 of current application are not aligned with the right hand sides of the second openings, (d) Applicants further claim that “an area of the first region is greater than an area of the second region” in claim 8, which may not be the case when there is the claimed alignment, and (e) it does not appear that the claimed alignment is directed to an inventive concept since the claimed alignment is not necessary for the claimed display structure as long as the individual pixels have the claimed relative sizes.
(2) Further regarding claim 1, Applicants did not originally disclose that “the aligned side of the at least two adjacent first openings and the aligned side of the second opening are facing each other in the same column” recited on lines 19-20, because while two sides of two shapes that are aligned with each other may be aligned or forms a line in the same direction, they do not face each other.
Claims 3 and 8 depend on claim 1, and therefore, claims 3 and 8 also fail to comply with the written description requirement.
(3) Regarding claim 20, Applicants did not originally disclose that “outer boundary of at least two adjacent first openings of the plurality of first openings have substantially the same area and shape as each of the plurality of second openings” recited on lines 16-17, because (a) in the first place, the “at least two adjacent first openings” are not connected to each other, and therefore, there is no “outer boundary of at least two adjacent first openings of the plurality of first openings”, and (b) an “outer boundary of at least two adjacent first openings of the plurality of first openings” is a line element, which does not have an area or shape, and therefore, “outer boundary of at least two adjacent first openings of the plurality of first openings” cannot “have substantially the same area and shape as each of the plurality of second openings”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 1, it is not clear what “the second opening” recited on line 18 refers to out of “the plurality of second openings”, because the limitation “the second opening” lacks the antecedent basis.
(2) Also regarding claim 1, it is not clear how “the aligned side of the at least two adjacent first openings and the aligned side of the second opening are facing each other in the same column” recited on lines 19-20, because (a) while two sides of two shapes that are aligned with each other may be aligned in the same direction, they do not face each other, and (b) therefore, it appears that Applicants used the verb to “align” in a manner that is different from ordinary meanings of the verb to “align”, but it is not clear what Applicants’ definition of the verb to “align” is.
(3) Further regarding claim 1, it is not clear what “each of the plurality of second openings” recited in the limitations “one side of at least two adjacent first openings of the plurality of first openings is aligned with one side of each of the plurality of second openings” and “at least two adjacent first openings aligned with each of the plurality of second openings have the same color” recited on lines 16-17 and 21-22 suggests that each and every one of the plurality of second openings, because (a) as one can see clearly in Figs. 1 and 4 of current application, only two second openings rather than each of the plurality of second openings may be relevant to these limitations, and (b) therefore, claim 1 may be further indefinite for the cited limitation above.
Claims 3 and 8 depend on claim 1, and therefore, claims 3 and 8 are also indefinite.
(4) Regarding claim 20, it is not clear what an “outer boundary” in the limitation “outer boundary of at least two adjacent first openings of the plurality of first openings have substantially the same area and shape as each of the plurality of second openings” recited on lines 16-17 refers to, because the at least two adjacent first openings are not contiguous, and thus do not have a well-defined boundary.
(5) Also regarding claim 20, it is not clear how it is possible to compare an area and a shape of an “outer boundary” with an area and a shape of “each of the plurality of second openings” in the limitation “outer boundary of at least two adjacent first openings of the plurality of first openings have substantially the same area and shape as each of the plurality of second openings” recited on lines 16-17, because (a) an outer boundary of the at least two adjacent first openings is a one dimensional line, while each of the plurality of second openings is a two dimensional area or region, and (b) a one dimensional line and a two dimensional area or region cannot be compared in terms of their area and shape.
(6) Further regarding claim 20, it is not clear what the limitation “there is no intervening opening between the at least two adjacent first openings” recited on line 18 implies that the at least two adjacent first openings are two adjacent first openings, because when there are three or more adjacent first openings, there would be an intervening opening among the three or more adjacent first openings.
(7) Claim 20 recites the limitation "the imaginary opening" on line 19.  There is insufficient antecedent basis for this limitation in the claim.
(8) Still further regarding claim 20, it is not clear what the limitation “the first pixels in the outer boundary have the same color” recited on line 20 refers to, because (a) it is not clear how the first pixels can be in the outer boundary, which is a line element as discussed above, and (b) it is not clear, when some light emitting elements have the same color, whether they should be a single pixel rather than “the first pixels”. 

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
While claim 1 was rejected under 35 USC 112(a) in the Non  Final Office Action mailed May 24, 2022, Applicants attempted to add new limitations to overcome the 35 USC 112(a) rejection of claim 1, which does not appear to make sense since the limitation that the Examiner stated fails to comply with the written description requirement still remains in the amended claim 1.
Furthermore, the newly added limitation to claim 1 renders claim 1 further indefinite as discussed above.

Conclusion
Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J.K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 1, 2022